FILED
                            NOT FOR PUBLICATION                             FEB 13 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 12-10073

               Plaintiff - Appellee,              D.C. No. 2:10-cr-00036-GEB

  v.
                                                  MEMORANDUM *
JEFFREY EUGENE CONNER,

               Defendant - Appellant.



                    Appeal from the United States District Court
                        for the Eastern District of California
                   Garland E. Burrell, Jr., District Judge, Presiding

                            Submitted February 11, 2013 **

Before:        FERNANDEZ, TASHIMA, and WARDLAW, Circuit Judges.

       Jeffrey Eugene Conner appeals from the district court’s judgment and

challenges the 92-month sentence imposed following his guilty-plea conviction for

distribution of cocaine base, in violation of 21 U.S.C. § 841(a)(1). We have




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Conner contends that the district court procedurally erred by failing to

consider or explain why it rejected his argument that the court should apply a 1:1

crack-to-powder cocaine ratio and impose the mandatory minimum sentence.

Because Conner failed to object on this basis in the district court, we review for

plain error, see United States v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir.

2010), and find none. The record reflects that the court was aware of Conner’s

arguments and understood its discretion to vary from the advisory Guidelines on

policy grounds, but declined to do so in light of the 18 U.S.C. § 3553(a) sentencing

factors. The court did not procedurally err. See United States v. Carty, 520 F.3d

984, 992-93 (9th Cir. 2008) (en banc).

      AFFIRMED.




                                          2                                      12-10073